Citation Nr: 0207349	
Decision Date: 07/05/02    Archive Date: 07/10/02

DOCKET NO.  98-14 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
heart condition.

2.  Entitlement to service connection for rheumatic 
valvulitis on the basis of aggravation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to October 
1955.  

This appeal was before the Board of Veterans' Appeals (Board) 
from a letter notifying the veteran that his claim for 
service connection for a heart condition was denied as not 
well-grounded and that new and material evidence is required 
to reopen the previously denied claim, and from a rating 
decision in which service connection for rheumatic valvulitis 
on a basis of aggravation was denied.

In October 1999 the Board remanded this claim for 
clarification of the issues on appeal.  Later that same 
month, the RO issued a statement of the case (SOC) 
identifying the issues as (1) new and material evidence to 
reopen the claim for a heart condition and (2) whether the 
claim for service connection for rheumatic valvulitis on the 
basis of aggravation was previously denied, or whether it is 
a new, separate claim.  The RO determined that new and 
material evidence had not been submitted since the May 1994 
rating decision, in which the RO had denied reopening the 
previously denied claim for service connection for a heart 
condition.  The RO also determined that the issue of service 
connection for rheumatic valvulitis on the basis of 
aggravation was a new, separate claim.  By this SOC, the RO 
also provided the veteran notice of the laws and regulations 
governing finality of decisions and the reopening of 
previously denied claims.  The Board thus finds that the RO 
has complied with the terms of the August 1999 Remand.

The veteran submitted an Appeal to the Board in December 
1999, timely perfecting his appeal as to whether or not new 
and material evidence has been submitted to reopen the claim 
for service connection of a heart condition.  The issue of 
service connection for rheumatic valvulitis on the basis of 
aggravation was the subject of an April 1997 rating decision, 
of which the veteran was notified in May 1997 and to which he 
submitted a notice of disagreement (NOD) in August 1997.  The 
RO issued a SOC concerning this issue in August 1998.  The 
veteran perfected his appeal in August 1998, with the timely 
submission of a VA Form 9.

In May 2000, the Board determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for a heart condition and 
denied the claim for service connection for rheumatic 
valvulitis.  Two other issues -- whether the decision to deny 
service connection for rheumatic valvulitis was clearly and 
unmistakably erroneous (CUE) and whether the decision that 
evidence was not new and material to reopen the previously 
denied claim for service connection for a heart condition was 
CUE -- were withdrawn by the veteran.  The veteran appealed 
and the current appeal ensued.  

The veteran appealed the aforementioned determinations to the 
United States Court of Appeals for Veterans Claims (Court).  
In November 2001, the parties filed a Joint Motion for Remand 
and to Stay Proceedings, requesting that the Court vacate and 
remand the Board's May 22, 2000 decision for consideration of 
the Veterans Claims Assistance Act of 2000 (VCAA), and noting 
that the CUE motions were not on appeal to the Court.  In an 
Order dated November 7, 2001, the Court vacated and remanded 
the two issues then before the Court pursuant to 38 U.S.C. 
§ 7252(a).

An attorney represented the veteran before the Court.  In 
February 2002, the attorney informed VA that he would not be 
representing the veteran before the Board following the 
remand from the Court.  The veteran is again represented by 
the American Legion.  

The Board notes that further development is required in light 
of the decision to reopen the claim for entitlement to 
service connection for a heart condition before proceeding to 
consider the merits of the underlying claim, and this action 
will be discussed fully in the Board's decision below.  


FINDINGS OF FACT

1.  By a May 1994 rating decision, of which the veteran was 
notified by letter dated May 20, 1994, the RO denied 
reopening the veteran's previously denied claim for 
entitlement to service connection for a heart condition.  

2.  The veteran did not appeal the May 1994 decision.

3.  The evidence received since May 1994 includes an 
October 5, 1955, Physical Review Council proceeding report, 
which is so significant that it must be considered in order 
to fairly decide the merits of the claim.  

4.  The veteran did not have a heart valve condition, 
including rheumatic valvulitis, that preexisted service.  


CONCLUSIONS OF LAW

1.  The May 1994 rating decision that denied reopening the 
previously denied claim for service connection for a heart 
condition is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

2.  Evidence received since the May 1994 rating decision is 
new and material, and the veteran's claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).  

3.  Rheumatic valvulitis was not aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.306 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Heart Condition-New and Material Evidence

Service connection for a heart condition was initially denied 
by a June 1956 rating decision.  In that decision, the RO 
determined that the evidence of record noted that while a 
physical evaluation board shows he was discharged from active 
service due to rheumatic valvulitis, inactive, with deformity 
of valve, aortic insufficiency, service medical records 
reflect no findings or manifestations of a disease or 
infectious process in service to account for the condition.  
Furthermore, the report of a June 1956 VA examination 
presents no findings or diagnoses of any heart disease.  The 
veteran was notified of this action by letter dated June 22, 
1956.  He did not appeal this decision.  

In October 1993, he attempted to reopen his claim.  Private 
medical evidence then associated with the claims file 
establishes that the veteran was then diagnosed with and 
treated for aortic insufficiency with Austin Flint murmur, 
aortic regurgitation, cardiomyopathy, compensated left 
ventricular dysfunction, calcific aortic valve disease with 
mild stenosis, nonspecific left atrial enlargement, and 
mitral annular calcification with mild mitral regurgitation.  
However, he did not present competent medical evidence of a 
nexus between his then-manifested heart condition and his 
active service.  Thus, the RO declined to reopen the June 
1956 denial.  The RO gave notice of this action in a May 20, 
1994, letter.  The veteran did not appeal.

In November 1994, the veteran's representative attempted to 
reopen the claim for service connection for a heart 
condition.  In May 1995, the RO issued a letter indicating 
that it had reviewed the claim and found it to be not well 
grounded because no evidence had been submitted demonstrating 
that the condition had existed in service or was related to 
his active service.  The RO notified the veteran he must 
submit new and material evidence to reopen his claim.  The 
veteran appealed this decision to the Board.

To reopen the claim, new and material evidence must be 
submitted. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2001).

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001).  
The Board notes that the amendment of 38 C.F.R. § 3.156(a) 
published at 66 Fed. Reg. 45620 (2001) applies to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  As this claim to reopen a finally decided claim 
for service connection for a heart condition was received 
before that date, the amendment does not apply to this case.

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Moreover, the new and 
material evidence must be presented or secured since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Evidence received since the May 1994 decision includes a copy 
of an October 3, 1955 statement from the Physical Review 
Council, which was submitted by the veteran in support of his 
claim in May 2002.  

The October 3, 1955, statement from the Physical Review 
Council has never been previously associated with the record 
before this time.  This statement indicates that there was a 
rebuttal statement to the October 1955 Physical Evaluation 
Board and that the Physical Review Council concurred in the 
recommended findings of the Board, except for the indication 
by the Board that the veteran did not incur rheumatic 
valvulitis while entitled to receive basic pay.  The Council 
indicated, in pertinent part, that the veteran's rheumatic 
valvulitis, inactive, with deformity of the valve, aortic 
insufficiency, was incurred while in receipt of basic pay and 
is the proximate result of the performance of active duty.  
The veteran was to be placed on the permanent retired list 
after approval of the recommended findings of the Physical 
Evaluation Board, as modified by the Physical Review Council.   

The Board finds that the October 3, 1955, Physical Review 
Council findings, are new in that they were not before the 
Board at the time of the May 1994 RO decision.  The evidence 
is material, as it indicates that prior to his release from 
service, the veteran was determined to be disabled with a 
heart condition, that was incurred in service.  This new 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The evidence 
is material as to the question of service connection.  

Thus, the Board finds that new and material evidence has been 
submitted to reopen the claim of service connection for a 
heart condition.  

Although the record contains sufficient evidence to reopen 
the veteran's claim for service connection for a heart 
condition, the Board has determined that further development 
is required before proceeding to consider the merits of the 
underlying claim.  Accordingly, the Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this matter. 

II.  Service Connection for Rheumatic Valvulitis on the Basis 
of Aggravation

Service connection for rheumatic valvulitis on the basis of 
aggravation has also been raised in connection with this 
case.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306 (2001). 

Additionally, the regulations direct that a veteran is 
entitled to a presumption of soundness at the time of entry 
into service unless any such defects, infirmities, or 
disorders are noted at entrance into active service or where 
clear and unmistakable evidence demonstrates that such an 
injury or disease existed prior to entry into active service.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2001).  

In the present case, the veteran's July 1952 reports of 
medical history and examination at entrance into service 
reveal no complaints, diagnoses, defects, abnormalities, or 
other findings concerning the veteran's heart or 
cardiovascular system.  Additionally, since service, no 
medical personnel has indicated that the veteran's heart 
disease began prior to service.  Of record are statements, 
dated in April 1997, of individuals who knew the veteran 
prior to his entrance into active service.  These statements 
indicate only that the veteran did not appear to suffer any 
physical limitations in his youth and childhood.  One 
individual further avers that the veteran did not have 
rheumatic fever or any other debilitating disease during 
childhood or youth.  The record does not show that either of 
these individuals are physicians or medical personnel with 
the training and expertise required to provide diagnoses or 
medical findings concerning the veteran's health pre-service.  
See Espiritu, supra, and Grottveit, supra.  However, these 
individuals can indicate their observations concerning any 
apparent visible limitations prior to service.  They assert 
that he had no limitations prior to service.  Finally, the 
veteran indicated in a May 2002 statement to VA that, due to 
a misunderstanding on his part, his claim was changed to 
service connection for rheumatic valvulitis due to 
aggravation.  He stated that, to the best of his knowledge, 
he has never been diagnosed with or treated for rheumatic 
fever.  His medical examination on entrance into the service, 
according to the veteran and as evidenced by service medical 
records, "was clean."  His heart disease was found at the 
end of his service.  

Based on the lack of medical and lay evidence of a heart 
condition prior to service, and the veteran's own statement 
that he did not have rheumatic fever or a heart condition 
prior to service, entitlement to service connection for 
rheumatic valvulitis on the basis of aggravation is not 
warranted.  

III. Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100 et. Seq. (2001), which became 
effective on November 9, 2000, during the appeal's pendency.  
The VCAA redefines VA's duty to assist and enhances the duty 
to notify claimants about information and evidence necessary 
to substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.  

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The veteran was informed of its 
provisions through the November 2001 Court order and through 
his private attorney who represented him at that time.  His 
attorney had the opportunity to address any potential failure 
in the duty to assist or provide notice.  Various notices and 
communications from the RO, such as the April 1997 rating 
decision and the August 1998 and October 1999 statements of 
the case, informed the veteran of the applicable laws and 
regulations of evidence needed to substantiate his claims.  
The veteran has not notified VA of any additional medical 
evidence that should be obtained.  He has also had the 
opportunity to testify at a hearing regarding his claims.  He 
provided hearing testimony in April 1997.  The Board 
therefore finds that VA has complied with all obligations to 
inform the veteran of the applicable laws and regulations and 
with all duties to assist the veteran in the development of 
the issues discussed above.  Thus, a remand for further 
technical compliance with the provisions of the VCAA is not 
necessary.  

Because there is no further evidence to obtain, this case 
differs from Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002), in which the Court vacated and remanded 
the Board's decision for VA to obtain additional records, 
i.e., Social Security records, and noted that communications 
from VA did not meet the standard subsequently erected by the 
VCAA, in that they did not specify who is responsible for 
obtaining which evidence.  In this case, there is no 
additional development needed.  Consequently, any defect in 
such notice would not prejudice the appellant in this 
instance.


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a heart 
condition, and the appeal, to that extent, is granted.

Service connection for rheumatic valvulitis, due to 
aggravation, is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

